Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al (US 5,676,729) in view of Wynnyk et al (US 2004/0016276), further in view of Fujita et al ‘775 (US 6,193,775), even further in view of either Carmo (US 2014/0366598) or Jack et al (US 2014/0366598). Elrod et al disclose a particulate urea product having improved anticaking and nonfriable properties comprising an admixture of urea with a finely divided filler selected from a group which includes diatomaceous earth and kaolin. (See the Abstract and the paragraph bridging columns 3 and 4.) The differences between the composition disclosed by Elrod et al, and that recited in applicant’s claims, are that Elrod do not disclose that the finely divided filler should have a median particle diameter of 1-4 microns, that the diatomaceous earth and kaolin are in the form of a mineral matrix held together by the silicone coating, and that the anticaking agent should have a median particle diameter in a range of 2-50 microns and a coating of silicone in an amount of 1-30 wt%.Wynnyk et al disclose a controlled release fertilizer including a particulate filler having an average particle size of less than about 100 microns and wherein a matrix structure is formed in the filled coating. (See Paragraphs [0023], [0043] and [0044].) Fujita et al ‘775 discloses a coated granular fertilizer including a mineral filler which is at least one member from a group which includes diatomaceous earth, and wherein the fertilizer is coated with silicone. (See col. 3, lines 26-30 and col. 6, lines 22-34.) It would be obvious from Wynnyk et al to provide the diatomaceous earth and kaolin of Elrod et al in a particle size of 1-4 microns. One of ordinary skill in the art would be motivated to do so, .
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al in view of Wynnyk et al, further in view of Fujirta et al ‘775 even further in view of either Carmo or Jack et al as applied to claims 1 and 7 above, still further in view of Hudson (US 5,984,994). It would be still further obvious from Hudson to employ diatomaceous earth having less than 1 wt% crystalline silica with a specific surface area 10-15 square meters per gram as the diatomaceous earth in the composition of Elrod et al, since Hudson establishes diatomaceous earth having such properties as a standard product well-known in the art at col. 6, 11-19.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al in view of Wynnyk et al, further in view of Fujita et al ‘775, even further in view of Carmo  and Jack et al. Elrod et al, Wynnyck et al, Fujita et al ‘775 Carmo and Jack et al are relied upon as discussed hereinbefore. It would be obvious from the combined teachings of Carmo and Jack et al to employ a coating consisting of siicone oil and silane as the coating, since Carmo discloses silicone oil as a suitable silicone coating in Paragraph [0007], and Jack et al establish silanes as a . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al in view of Wynnyk et al, further in view of Fujita et al ‘775, even further in view of  Carmo and Jack et al as applied to claim 7 above, still further in view of Riley et al (US 2018/0319670). It would be still further obvious from Riley et al to employ diatomaceous earth having a surface area  of 15 square meters per gram and a pore volume of 2-2.5 L/mg as the diatomaceous earth of Elrod et al, since Riley et al establish diatomaceous earth having such properties as a known material in Paragraph [0055].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, it is indefinite as to what the metes and bounds would be for the term “amorphous silica product derived from diatomaceous earth”. It is also indefinite as to whether the coarse mineral is required to be such natural amorphous silica product, since the Markush group recited in claim 1 would 

Wittenbrook et al, Backlund and Tabei are made of record for disclosing coated fertilizer granules.
Aylen et al is made of record for disclosing particulate urea with finely divided inorganic material incorporated for harness and an anti-caking agent. 
Pildysh is made of record for disclosing a permeable composition which includes a particulate filler material and a matrix material.
Uekita et al is made of record for disclosing a controlled-release3 fertilizer which includes an inorganic material such diatomaceous earth, kaolin or calcium carbonate. (See Paragraph [0037].)
Letmathe et al is made of record for disclosing a fertilizer granule which includes a mineral such as clay minerals or calcium carbonate. (See Paragraph [0038].)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736